Case 6:18-cv-00659-RWS Document 15 Filed 01/31/19 Page 1 of 7 PageID #: 255



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                    TYLER DIVISION

DATA SCAPE LIMITED,                                §
                                                   §
v.                                                 §           C.A. No.: 6:18-cv-00659
                                                   §
PFU (EMEA) LIMITED, and                            §
FUJITSU LIMITED,                                   §


                DEFENDANT FUJITSU LIMITED’S MOTION TO DISMISS

        DEFENDANT FUJITSU LIMITED respectfully moves to dismiss the Complaint for

Patent Infringement of DATA SCAPE LIMITED (“Plaintiff”) pursuant to Federal Rules of Civil

Procedure 12(b)(2) and 12(b)(5) and to quash the summons on the basis of insufficient service.

This motion is based on this Court’s power to dismiss cases pursuant to Federal Rules of Civil

Procedure (12)(b)(2) and 12(b)(5) and/or quash due to the failure to properly serve Fujitsu

Limited.

                               I.      Factual Background

        On December 27, 2018, Plaintiff commenced this action by filing a complaint asserting

patent infringement against two defendants, Fujitsu Limited and PFU (EMEA) Limited. Doc. 1.

According to the complaint, Fujitsu Limited “is a Japanese corporation with its principal place of

business at Shiodome City Center, 1-5-2, Higashi-Shimbashi, Minato-ku, Tokyo 105-7123,

Japan.” Id., ¶ 2. The complaint does not allege that Fujitsu Limited has a place of business in

this district, or anywhere else in the U.S. In fact, Fujitsu Limited does not operate a place of

business in this district.1


1
  By making this motion, Fujitsu Limited does not concede that the Court has personal
jurisdiction over it, nor does it intend to waive the right to raise the issue of personal jurisdiction
in the future should it become necessary to do so. Rather, Fujitsu Limited expressly reserves the
right to argue that it is not subject to jurisdiction because it does not do business in the U.S.
                                                  1
Case 6:18-cv-00659-RWS Document 15 Filed 01/31/19 Page 2 of 7 PageID #: 256



       Plaintiff filed a proof of service on January 15, 2019 indicating that it had served a

summons and the complaint on Fujitsu Limited by sending the summons and complaint by

registered mail – return receipt requested. Doc. 11. The proof of service is signed by Alexandra

Loew, a legal assistant with Plaintiff’s counsel, and attaches a copy of a U.S. Postal Service

return receipt card, which shows that the summons and complaint were mailed to “Fujitsu

Limited, c/o CT Corporation System, 818 West Seventh Street, Los Angeles, CA 98017,” and

signed for (by stamp) by CT Corporation System (“CT”). Id.

           For the reasons discussed below, Fujitsu Limited has not been properly served.

Although it need not take any action as it is not properly in the case, out of an abundance of

caution it brings this motion to dismiss the complaint for improper service and/or to quash

service.

                              II.     Statement of the Issue

       Should the Court dismiss the complaint as to Fujitsu Limited and/or quash on the basis of

improper service of process in that: (1) Plaintiff did not serve the summons and complaint on a

designated agent for service of process, and (2) the summons and complaint were not mailed by

an authorized person under Texas law.

                              III.    Argument

       “[P]roper service is a prerequisite to personal jurisdiction in federal court.” Britton v. City

of Dubuque, No. A-15-CV-0033LY-ML, 2015 U.S. Dist. LEXIS 64946, at *8 (W.D. Tex. May

18, 2015). .In order for a federal court to exercise personal jurisdiction over a non-resident

defendant: (1) a     long-arm statute must authorize service of process on the non-resident

defendant; and (2) the exercise of jurisdiction must comport with the Due Process Clause.

Rolls-Royce Corp. v. Heros, Inc., 576 F. Supp. 2d 765, 778-79 (N.D. Tex. 2008); Mgmt. Insights,



                                                 2
Case 6:18-cv-00659-RWS Document 15 Filed 01/31/19 Page 3 of 7 PageID #: 257



Inc. v. CIC Enters., Inc., 194 F. Supp. 2d 520, 524 (N.D. Tex. 2001). In Texas, service of

process under the long-arm statute must be in strict compliance with the statute. Bludworth Bond

Shipyard, Inc. v. M/V Caribbean Wind, 841 F.2d 646, 650 (5th Cir. 1988). The Plaintiff bears

the burden of proof to establish the Court’s personal jurisdiction. Mgmt. Insights, Inc., 194 F.

Supp. 2d at 524. This Court lacks personal jurisdiction over Fujitsu Limited because Plaintiff

failed to have an authorized person such as a process server effect service on an authorized agent

of Fujitsu Limited.

A.       Plaintiff Did Not Serve An Authorized Agent Of Fujitsu Limited

         Plaintiff attempted to serve Fujitsu Limited by mailing the summons and complaint to CT

in Los Angeles. Doc. 11. Service in that manner was not proper because Fujitsu Limited had

not appointed CT as its designated agent for service.

         Federal Rule of Civil Procedure 4(h)(1)(B) provides, in relevant part, service on a

domestic or foreign corporation must be made “by delivering a copy of the summons and of the

complaint to … any agent authorized or appointed by appointment or by law to receive service of

process ….” Rule 12(b)(5) permits a defendant to challenge a complaint by motion on the basis

of “insufficient service of process.” Once a defendant “has contested the validity of service, the

plaintiff bears the burden of establishing service was valid.” Fundamental Innovation Systems

International, LLC v. ZTE Corp., 3:17-cv-01827, 2018 WL 3330022 at *2 (N.D. Tex. March 16,

2018).    A defendant can also contest service by bringing a motion to quash. See Brewer v.

Suzuki Motor of America, Inc., 4:15-cv-197, 2015 WL 4433046 (S.D. Tex. July 17, 2015).




                                                3
Case 6:18-cv-00659-RWS Document 15 Filed 01/31/19 Page 4 of 7 PageID #: 258



        CT did not have the authority to accept service on behalf of Fujitsu Limited.2 Exhibit

“A”. Fujitsu Limited did not appoint CT as its agent for service of process. Id.   For that reason,

on January 11, 2019 – four days before Plaintiff filed the proof of service with the Court – CT

sent a letter (by registered mail) to Reza Mirzaie, the attorney identified in the proof of service,

informing counsel that “Fujitsu Limited is not listed on our records or the records of the State of

CA. [¶] CT was unable to forward.” Id. Plaintiff has not withdrawn the proof of service since

receiving the letter from CT even though it knew at that point that the document was inaccurate.

Fujitsu Limited never received the summons and complaint from CT, or from any other person

purporting to serve it on behalf of Plaintiff.

       Because Fujitsu Limited did not appoint CT as its agent for service of process, Plaintiff

did not properly serve Fujitsu Limited by delivering the summons and complaint to CT. Fujitsu

Limited respectfully requests that the Court dismiss the complaint as to Fujitsu Limited or quash

the attempted service. See Bronze & Beautiful, Inc. v. Mahone, 750 S.W.2d 28, 29 (Tex.App. –

Texarkana 1988, no writ) (holding that service of process defective when the receipt card was

signed by someone who was not the registered agent).

       Plaintiff may argue that because U.S. subsidiaries of Fujitsu Limited have appointed CT

as their agent for service, it has “indirectly” served Fujitsu Limited through one or more of those

subsidiaries by delivering the summons and complaint to CT. Such an argument would be

flawed for at least two reasons. First, nothing about the summons sent to CT indicates it was

being delivered to a subsidiary of Fujitsu Limited. The return receipt card attached to the proof

of service identifies only one intended recipient of the posted materials: Fujitsu Limited. Doc.

11. CT certainly understood that the summons and complaint were not intended for a different

2
  A true and correct copy of a January 11, 2019 letter from CT Corp to Plaintiff’s counsel is
attached hereto as Exhibit “A”.
                                                 4
Case 6:18-cv-00659-RWS Document 15 Filed 01/31/19 Page 5 of 7 PageID #: 259



Fujitsu entity, as it reported to Plaintiff that it could not forward the documents. Exhibit A.

Plaintiff did not attempt to make indirect service on Fujitsu Limited.

       Second, even if Plaintiff had delivered process to a Fujitsu Limited subsidiary, it would

not have qualified as proper service on Fujitsu Limited. Service on a foreign corporation through

a domestic subsidiary will be effective only if the foreign defendant has “actually authorized” the

subsidiary to accept service on its behalf or if the parent “exercises such control over the

domestic subsidiary that the two entities are essentially one ….” Paradigm Entertainment, Inc.

v. Video System Co., Ltd., 3:99-cv-2004, 2000 WL 251731 at *3 ( N.D. Tex. March 3, 2000)

(“Plaintiff has not offered sufficient evidence to show that such a control relationship existed”);

Fundamental Innovation Systems International, 2018 WL 3330022 at *4 (ZTE did not exercise

greater than normal control over U.S. subsidiary so service on subsidiary not proper); Brewer,

2015 WL 4433046 at *2 (plaintiff did not properly serve foreign parent by serving subsidiary).

See also Hargrave v. Fibreboard Corp., 710 F.2d 1154, 11 (5th Cir. 1983) (parent did not exert

sufficient control of subsidiary to give court personal jurisdiction over it).

       Plaintiff has not alleged – and cannot establish – either that Fujitsu Limited expressly

authorized a U.S. subsidiary to accept service on its behalf or that it exercises such control over a

U.S. subsidiary as to make them essentially the same entity. Therefore, service on a subsidiary –

if Plaintiff had attempted it – would not qualify as service on Fujitsu Limited.

B.     An Authorized Person Did Not Mail The Process To CT Corporation System

       Even if delivery to CT had been proper, the attempted service on Fujitsu Limited was still

improper because the mailing of the summons and complaint to CT by Plaintiff’s law firm did

not comply with the Texas Rules of Civil Procedure. Federal Rule of Civil Procedure 4(h)(1)

allows service “in the manner prescribed by Rule 4(e)(1),” which in turn provides for service by



                                                  5
Case 6:18-cv-00659-RWS Document 15 Filed 01/31/19 Page 6 of 7 PageID #: 260



“following state law for serving a summons.” Texas Rule of Civil Procedure 103 permits service

by registered mail, but only “by the clerk of the court in which the case is pending” or a person

authorized by law (i.e., a private process server). See P & H Transp. v. Robinson, 930 S.W.2d

857, 859 (Tex. App. – Houston [1st Dist.] 1996, writ denied) (service by mail can be made by

court clerk or person authorized by law).

       According to the proof of service filed by Plaintiff, a paralegal in Plaintiff’s law firm

mailed the summons and complaint to CT. Doc. 11. That individual does not qualify as a person

authorized by law to make service by registered mail. Accordingly, Plaintiff’s attempted service

on Fujitsu Limited by mail did not comply with Texas Rule 103 and was ineffective.

                               IV.     Relief Requested

       For the foregoing reasons, Fujitsu Limited respectfully request that the Court dismiss as

to it Data Scape’s Complaint for Patent Infringement pursuant to Federal Rule of Civil Procedure

12(b)(5) and/or quash service. Fujitsu Limited also respectfully requests all other and further

relief to which it may be justly entitled under this motion.




                                                  6
Case 6:18-cv-00659-RWS Document 15 Filed 01/31/19 Page 7 of 7 PageID #: 261



                                           Respectfully submitted,

                                           /s/ Steven N. Williams
                                           Steven N. Williams (swilliams@munsch.com)
                                           Lead Attorney
                                           State Bar No. 21577625
                                           Greg C. Noschese, (gnoschese@munsch.com)
                                           State Bar No. 00797164
                                           Claire E. Carroll (ccarroll@munsch.com)
                                           State Bar No. 24092224
                                           MUNSCH HARDT KOPF & HARR PC
                                           500 N. Akard Street, Suite 3800
                                           Dallas, Texas 75201
                                           Telephone: (214) 855-7500
                                           Facsimile: (214) 855-7584
                                           Robert H. Sloss
                                           California State Bar No. 87757
                                           Email: Robert.sloss@procopio.com
                                           PROCOPIO, CORY, HARGREAVES &
                                           SAVITCH LLP
                                           1117 California Avenue
                                           Palo Alto, California 94304
                                           Telephone: (650) 645-9000
                                           Facsimile: (619) 235-0398

                                           ATTORNEYS FOR FUJITSU LIMITED


                                 CERTIFICATE OF SERVICE

       Pursuant to Local Rule CV-5(a)(3)(A) the undersigned certifies that on January 31, 2019
all counsel of record who consent to electronic service are being served with a copy of this
document via the Court’s electronic filing system.

                                           /s/ Gregory C. Noschese
                                           Gregory C. Noschese




4821‐5705‐9718v.1 005022.00002




                                              7
